U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q /A Amendment No. 1 (Mark One) þ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2013 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act For the transition period from N/A through N/A Commission File No. 000-53612 Bonanza Goldfields Corp. (Name of registrant as specified in its charter) Nevada 26-2723015 State of Incorporation IRS Employer Identification No. 736 East Braeburn Drive, Phoenix, AZ 85022 (former address 2415 East Camelback Road, Phoenix, AZ 85016) (Address of principal executive offices) (928) 251-4044 (Issuer’s telephone number) Securities registered under Section12(b) of the Exchange Act: None Securities registered under Section12(g) of the Exchange Act: Common Stock, $0.0001 par value per share (Title of Class) Indicate by check mark whether the Registrant (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days:Yes¨Noþ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No þ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non–accelerated filer. See definition of “accelerated filer large accelerated filer” and “Smaller reporting company” in Rule 12b–2 of the Exchange Act. (Check one): Large accelerated filer ¨Accelerated filer ¨Non–Accelerated filer ¨Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act). YesoNo þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding May 13, 2013 Common stock, $0.0001 par value BONANZA GOLDFIELDS CORP. INDEX TO FORM 10-Q FILING TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item1. Financial Statements (unaudited) 3 Balance Sheets 4 Statements of Operations 5 Statements of Cash Flows 6 Notes to Financial Statements 7 Item2. Management Discussion & Analysis of Financial Condition and Results of Operations 23 Item3. Quantitative and Qualitative Disclosures About Market Risk 30 Item4. Controls and Procedures 30 PART II - OTHER INFORMATION Item1. Legal Proceedings 32 Item1A. Risk Factors 32 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item3. Defaults Upon Senior Securities 39 Item4. Mine Safety Disclosures 39 Item5. Other information 39 Item6. Exhibits 40 CERTIFICATIONS Exhibit 31 – Management certification Exhibit 32 – Sarbanes-Oxley Act 2 EXPLANATORY NOTE This Amendment of Form 10-Q amends the Quarterly Report on Form 10-Q for thethree months endedMarch 31, 2013 (the “Original Report”) and is being filed by Bonanza Goldfield Corporation (the “Company”) in response to comments by the Securities and Exchange Commission to amend disclosure in Note 6 Equity, Item2 Management Discussion and Analysis of Financial Condition and Results of or Plan of Operation, Item 1A. Risk Factors, and Item 6 Exhibits and Reports. The Company amended these sections to provide more detailed disclosure to these items and extended disclosures to provide the shareholder more detailed information for the shareholders related to the management, prior management and operational matters . PART I – FINANCIAL INFORMATION ITEM 1. INTERIM FINANCIAL STATEMENTS AND NOTES TO INTERIM FINANCIAL STATEMENTS General The accompanying unaudited interim consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q. Therefore, they do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles applicable in the United States of America. Except as disclosed herein, there has been no material change in the information disclosed in the notes to the consolidated financial statements included in our Company's annual report on Form 10-K for the year ended June 30, 2012. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three and nine months ended March 31, 2013 are not necessarily indicative of the results that can be expected for the year ending June 30, 2013. 3 TABLE OF CONTENTS BONANZA GOLDFIELDS CORPORATION (An Exploration Stage Company) BALANCE SHEETS (Unaudited) March 31, June 30, ASSETS: CURRENT ASSETS Cash $ $ Prepaid expenses Total current assets Property and equipment, net Deposits - Mining claims TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT: CURRENT LIABILITIES: Accounts payable and accrued liabilities $ $ Accrued interest Disputed payables Common stock payable Deferred liabilities Convertible note payable Notes payable TOTAL LIABILITIES CONTINGENCIES AND COMMITMENTS STOCKHOLDERS' DEFICIT: Series A Preferred stock, $0.0001 par value, 20,000,000 shares authorized; none issued and outstanding - - Common stock, $0.0001 par value, 500,000,000 shares authorized; 337,086,125 and 320,862,680 issued and outstanding, respectively Additional paid-in capital Deficit accumulated during exploration stage ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 4 TABLE OF CONTENTS BONANZA GOLDFIELDS CORPORATION (An Exploration Stage Company) STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended For the Nine Months Ended For the Period from March 6, 2008 (inception) through March 31, March 31, March 31, REVENUE $ $
